Exhibit 10.1

SEVERANCE AGREEMENT

This Severance Agreement (“Agreement”) is made as of August 17, 2015 (the
“Effective Date”) between Richard A. Pawlowski (“Executive”) and Famous Dave’s
of America, Inc., a Minnesota corporation (the “Company”), collectively referred
to as the “Parties.”

WHEREAS, the Company desires to provide Executive with severance benefits in the
event Executive’s employment with the Company is terminated by the Company
without Cause (as defined below).

NOW, THEREFORE, Executive and the Company hereby agree as follows:

1. Employment. Executive is employed by the Company on an at-will basis, meaning
that either party may terminate the relationship at any time, for any lawful
reason.

2. Termination of Employment.

a. Termination for Cause. The Company may terminate the employment of Executive
at any time for Cause (such termination being herein called “a Termination for
Cause”). For the purposes of this Agreement, “Cause” will include the following:
(i) Executive’s dishonesty involving or affecting the Company, or any
misappropriation of the funds or property of the Company; (ii) Executive’s
conviction (including entry of a nolo contendere plea) of a crime that
constitutes (1) a felony, (2) a misdemeanor involving moral turpitude or
(3) criminal conduct which has, or could reasonably be expected to have, an
adverse effect on the Company, its business, reputation or interests;
(iii) breach of any written agreement between Executive and the Company or to
which the Company and Executive are Parties, or a breach by Executive of any
fiduciary duty or responsibility to the Company; (iv) the refusal of Executive
to follow the reasonably assigned duties or comply with the policies and
directives of the Company if not cured within 30 days following written notice
by the Company; (v) the misconduct, failure or negligence of Executive in the
performance of his duties if not cured within thirty (30) days following written
notice by the Company; or (vi) use of alcohol or drugs which interferes with the
performance of Executive’s obligations or duties under this Agreement; or any
use of illegal drugs.

b. Termination Without Cause. The Company may terminate Executive’s employment
without Cause and for any legal reason at any time, without notice (“Termination
without Cause”).

c. Termination for Good Reason. Executive’s employment hereunder may be
terminated by the Executive for Good Reason, provided that such termination
occurs within two years following the occurrence of an event of Good Reason (as
defined below) and provided, further, that the Executive has provided the
Company with written notice of an event of Good Reason within 60 days following
the date of its occurrence and the Company shall have failed to cure the event
of Good Reason within 30 days



--------------------------------------------------------------------------------

following the Company’s receipt of such notice from Executive. For purposes of
this Agreement, “Good Reason” shall mean any of the following: (i) the
assignment to the Executive of duties that constitute a material diminution in
Executive’s authorities, duties, responsibilities, titles or offices as
described herein; (ii) any material reduction by the Company of the Executive’s
duties and responsibilities; (iii); any material reduction by the Company of the
Executive’s base compensation payable hereunder; or (iv) following the pending
relocation of Executive’s principal place of employment to the Company’s current
headquarters in Minneapolis, Minnesota, Executive is impacted by a subsequent
mandatory relocation of the Executive’s principal place of employment to a
location outside the Minneapolis/St. Paul metropolitan area. Good Reason shall
not include any occurrence under this definition of which Executive has
consented in writing stating specifically that such occurrence shall not
constitute Good Reason.

3. Effect of Termination.

a. Termination by the Company Without Cause. If Executive’s employment is
terminated by the Company other than for Cause, and other than by reason of
retirement, death or disability, or if the Executive’s employment is terminated
by the Executive for Good Reason (i) the Company shall pay to Executive his
accrued base salary through the date of termination, and (ii) a severance amount
(the “Severance”) equal to (A) twelve months of Executive’s annualized base
salary (excluding any benefits or bonuses) at the time of termination paid out
over twelve months if such termination occurs prior to the two–year anniversary
of the Effective Date, or (B) six months of Executive’s annualized base salary
(excluding any benefits or bonuses) at the time of termination paid out over six
months if such termination occurs on or after the two–year anniversary of the
Effective Date. Severance will be paid out under Section 3(a)(ii)(A) over a
twelve month period, or under Section 3(a)(ii)(A) over a six month period, in
either case in accordance with Section 5.

b. Termination by the Company for Cause. Upon the termination of Executive’s
employment pursuant to a Termination for Cause, Executive will be entitled to
receive only Executive’s accrued base salary through the date of Executive’s
termination. If Executive is terminated for Cause, he will not be entitled to
any Severance payments (as detailed in Section 3(a) of this Agreement) from the
Company.

c. Voluntary Termination. If the Executive voluntarily terminates Executive’s
employment with the Company, for any reason, Executive will be entitled to
receive only Executive’s accrued base salary through the date of Executive’s
termination. If Executive terminates his employment with the Company, for any
reason other than Good Reason, Executive will not be entitled to any Severance
payments (detailed in Section 3(a) of this Agreement) from the Company. If the
Company receives notice from the Executive of his intent to leave the Company
and the Company elects to immediately end the employment relationship, Executive
will not be entitled to any Severance payments (as detailed in Section 3(a) of
this Agreement) from the Company.

d. Death or Disability of Executive. If Executive dies or becomes disabled
during the term of this Agreement, Executive will be entitled to receive only
Executive’s

 

2



--------------------------------------------------------------------------------

accrued base salary through the date of Executive’s termination. Executive will
be considered “disabled” if by reason of any mental, sensory, or physical
impairment, Executive is unable to perform the essential functions of
Executive’s employment duties with or without reasonable accommodation, or any
such accommodations would impose an undue hardship on the Company’s business. If
Executive’s employment is terminated due to death or disability, Executive will
not be entitled to any Severance payments (as detailed in Section 3(a) of this
Agreement) from the Company.

4. Conditions of Payment. Notwithstanding anything herein to the contrary, any
Severance payments described in Section 3 shall be made available to Executive
if and only if Executive has executed and delivered to the Company a general
release in form and substance satisfactory to the Company (the “Release”) within
30 days following termination of employment and has not revoked the Release as
of the expiration of all applicable revocation periods, and only so long as
Executive has not breached the provisions of the Release, has not breached the
confidentiality and non-competition restrictions in any agreements or documents
to which Executive is a party, and has not applied for unemployment compensation
chargeable to the Company or any affiliates. The Release must be concluded and
irrevocable.

5. Timing of Severance Payments; Applicability and Compliance with Code
Section 409A.

a. Timing of Severance Payments. Severance payable to Executive pursuant to
Section 3(a) hereof shall be paid out over the twelve or six month period, as
applicable, commencing 60 days following Executive’s “separation from service”
(as defined under Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury regulations promulgated thereunder (“Code Section 409A”)) in
accordance with the Company’s regular payroll payment practices, less
withholding amount and subject to the provisions of Code Section 409A and this
Agreement; provided, however, that any Severance amounts that will not have been
paid on or prior to the Outside Separation Payment Date (as defined below) shall
be paid in full no later than the Outside Separation Payment Date. For purposes
of this Section 5(a), the “Outside Separation Payment Date” shall mean the last
calendar day of the second calendar year after the year in which termination of
employment under Section 3(a) occurs.

b. Applicability and Compliance with Code Section 409A. Payment of Severance
under Section 3(a) is intended to qualify for the separation pay plan exemption
from the definition of deferred compensation under Code Section 409A. For
purposes of Code Section 409A, each payment made under this Agreement shall be
designated as a “separate payment” within the meaning of the Code Section 409A,
and, to the extent required by Code Section 409A, references herein to
Executive’s “termination of employment” shall refer to Executive’s “separation
from service” (within the meaning of Code Section 409A) with the Company (as
defined to include any affiliates required to be taken into account for that
definition of separation from service). Notwithstanding anything herein to the
contrary, (i) if at the time of the Executive’s termination of employment with
the Company the Company’s common stock is publicly traded (as determined under
Code Section 409A, (ii) the Executive is a “specified employee” (as determined
under Code Section 409A), and (iii) any portion of the Severance amounts

 

3



--------------------------------------------------------------------------------

payable under Section 3 above would fail to qualify for the short-term deferral
exclusion and would exceed the sum of the applicable limited separation pay
exclusions, each as determined pursuant to Code Section 409A, then payment of
the excess amount shall be delayed until the first regular payroll date of the
Company following the six month anniversary of the date of Executive’s
separation from service (or, if earlier, the date of his death), and shall
include a lump sum equal to the aggregate amounts that Executive would have
received had payment of this excess Severance amount commenced as provided in
Section 3. To the extent any provision of this Agreement may be deemed to
provide a benefit to Executive that is treated as non-qualified deferred
compensation pursuant to Code Section 409A, such provision shall be interpreted
in a manner that qualifies for any applicable exemption from compliance with
Code Section 409A or, if such interpretation would cause any reduction of
benefit(s), such provision shall be interpreted (if reasonably possible) in a
manner that complies with Code Section 409A and does not cause any such
reduction.

6. Agreement Not to Compete. Executive agrees that, on or before the date which
is two years after the date Executive’s employment terminates, he will not,
unless he receives the prior approval of the Company’s Board of Directors,
directly or indirectly engage in any of the following actions:

a. Own an interest in (except as provided below), manage, operate, join,
control, lend money or render financial or other assistance to, or participate
in or be connected with, as an officer, employee, partner, stockholder,
consultant or otherwise, any entity whose primary business is the retail sale of
barbequed food; provided, however, that nothing in this subsection (a) shall
preclude Executive from holding less than one percent of the outstanding capital
stock of any corporation required to file periodic reports with the Securities
and Exchange Commission under Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended, the securities of which are listed on any securities
exchange, quoted on the National Association of Securities Dealers Automated
Quotation System or traded in the over-the-counter market.

b. Intentionally solicit, endeavor to entice away from the Company, or otherwise
interfere with the relationship of the Company, any person who is employed by or
otherwise engaged to perform services for the Company or any of its subsidiaries
(including, but not limited to, any independent sales representatives or
organizations), whether for Executive’s own account or for the account of any
other individual, partnership, firm, corporation or other business organization.

If the scope of the restrictions in this section are determined by a court of
competent jurisdiction to be too broad to permit enforcement of such
restrictions to their full extent, then such restrictions shall be construed or
rewritten (blue-lined) so as to be enforceable to the maximum extent permitted
by law, and Executive hereby consents, to the extent he may lawfully do so, to
the judicial modification of the scope of such restrictions in any proceeding
brought to enforce them. Executive acknowledges that the Company’s remedy at law
for any breach or threatened breach by Executive of Section 6 will be
inadequate. Therefore, the Company shall be entitled to injunctive and other
equitable relief restraining Executive from violating those requirements, in
addition to any other remedies that may be available to the Company under this
Agreement or applicable law.

 

4



--------------------------------------------------------------------------------

7. Prior Agreements. This Agreement contains the entire understanding of the
parties with regard to all matters contained herein. There are no other
agreements, conditions or representations, oral or written, expressed or implied
relating to such matters. This Agreement supersedes any prior agreements
relating to the payment of severance to Executive by the Company.

8. Assignment. This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors, assigns, heirs and
personal representatives and any entity with which the Company may merge or
consolidate or to which the Company may sell substantially all of its assets,
provided that this Agreement may not be assigned by Executive.

9. Governing Law. Because (a) Company is a Minnesota corporation with its
principal place of business in Minnesota, (b) many of Company’s significant
contracts are governed by Minnesota law, and (c) it is mutually agreed that it
is in the best interests of Company customers, vendors of the Company, and
employees that a uniform body of law consistently interpreted be applied to the
relationships that Company has with other such persons and entities, this
Agreement is deemed entered into in the State of Minnesota between Company and
Executive. The substantive laws of Minnesota and the exclusive jurisdiction and
venue of the courts of Minnesota will be applicable hereto on the terms and
conditions of this Section.

10. Section Headings; Gender; Number. The section headings in this Agreement are
for convenience only; they form no part of this Agreement and will not affect
its interpretation. Words used herein, regardless of the number and gender
specifically used, will be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.

The Parties have executed this Agreement effective as of the Effective Date.

 

/s/ Richard A. Pawlowski

Richard A. Pawlowski FAMOUS DAVE’S OF AMERICA, INC.:

/s/ Adam J. Wright

Adam J. Wright, Interim Chief Executive Officer

 

5